UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6219



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMUEL DEWITT MCCOTTER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (4:90-cr-00027-BO-1)


Submitted:   June 12, 2006                 Decided:   June 27, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel DeWitt McCotter, Appellant Pro Se. Steve R. Matheny, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Samuel DeWitt McCotter seeks to appeal the district

court’s order construing his motion for modification of sentence as

a 28 U.S.C. § 2255 (2000) motion and denying relief.                   The order is

not    appealable    unless     a   circuit    justice     or    judge    issues     a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§    2253(c)(2)   (2000).       A   prisoner     satisfies      this    standard    by

demonstrating       that   reasonable      jurists    would        find   that     any

assessment of his constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the    district   court    is   likewise   debatable.           See    Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We    have   independently      reviewed   the    record     and      conclude   that

McCotter has not made the requisite showing.               Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                          DISMISSED




                                      - 2 -